Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of managing a plurality of events occurring in a monitored system; analyzing the plurality of events, based on components of the monitored system, timings of occurrence of the plurality of events, and records of handling performed in a past, and classifying relatedly occurring events into a same group among a plurality of groups; notifying the plurality of events on a basis of the group; and prioritizing each group among the groups by applying a coefficient obtained by a learning model to score said each group among the groups, which is a mental process.
	The claim(s) recites a series of steps and, therefore, is/are a process. The limitation(s), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “apparatus,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “managing” in the context of the claim(s) encompasses a user managing a plurality of events occurring in a monitored system, “analyzing” in the context of the claim(s) encompasses the user evaluating and judging the plurality of events, based on components of the monitored system, timings of occurrence of the plurality of events, and records of handling performed in a past, and classifying relatedly occurring events into a same group, “notifying” in the context of the claim(s) encompasses the user notifying the plurality of events on a basis of the group, “prioritizing” in the context of the claim(s) encompasses the user prioritizing each group among the groups by applying a coefficient obtained by new knowledge to score said each group among the groups. If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites additional elements of “system,” “apparatus,” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “apparatus” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosharovsky et al. (US 20200127604 A1).

Kosharovsky discloses: 
A monitoring system comprising: 
a processor coupled to a memory storing instructions to permit the processor to function as:

an event management section that manages a plurality of events occurring in a monitored system; (fig 2: 201 receive PV data and/or faults; par 251)

an event analysis section that analyzes the plurality of events, based on components of the monitored system, timings of occurrence of the plurality of events, and records of handling performed in a past (fig 2: from 206 to 201; par 251: the actions a user, installer, maintainer, and/or the like, may take in resolving the fault, and the method may repeat form receiving step 201 as long as there are faults being reported as active on the system), and classifies relatedly occurring events into a same group (a PGS site comprising panels) among a plurality of groups (par 50: multiple PGSs); and (fig 2: 202, 203; claim 13: receive a fault identification associated with a power generation system, wherein the fault identification comprises a timestamp and a fault type; par 262: the alert information may show the category of alert, type of alert, specific components; fig 12: component, category; par 263: alert groups categories in a PV system fault; par 204: Similar alerts for the same site may be grouped, such as alerts for 50 malfunctioning panels alerts may be grouped as one alert indicating the number of panels (50 panels in this example); par 266)

a notification section that notifies the plurality of events on a basis of the group, wherein the processor prioritizes (L; impact value) each group (a PGS site comprising panels) among the groups by applying a coefficient (α) obtained by a learning model (the fault identification) to score said each group (#p affected in a PGS site) among the groups (across PGSs). (fig 2: 205; par 204: Similar alerts for the same site may be grouped, such as alerts for 50 malfunctioning panels alerts may be grouped as one alert indicating the number of panels (50 panels in this example); claim 5: the impact value is an output of a formula: L=… wherein α and C denote coefficients based on the fault identification and the set of fault processing rules, wherein # p denotes a number of panels affected; par 50: An impact value calculation may be used to provide a comparable value for alerts across multiple PGSs… An impact value calculation may automatically prioritize faults on a uniform scale across PGSs, based on the relative impact the fault has on each PGS, thus assisting the service provider to prioritize maintenance resources priority, presentation sequence, and/or the like.)

(Currently Amended) The monitoring system according to claim 1, wherein the processor further functions as: a degree-of-priority calculation section (impact value; L) that calculates a degree of priority of the group, with respect to said each group, based on a degree of significance (fault time during each day; par 51: the period of time a fault is affecting a system), a number of related devices (#p affected in a PGS site), a degree of importance of a system (#p affected in a PGS site), and a time period required for handling of each event classified into the group (par 160: the function t( ) takes as input the time the fault associated with the fault identification was active or may be active in the future), wherein the notification section notifies the degree of priority along with the group. (par 50: An impact value calculation may be used to provide a comparable value for alerts across multiple PGSs… An impact value calculation may automatically prioritize faults on a uniform scale across PGSs, based on the relative impact the fault has on each PGS, thus assisting the service provider to prioritize maintenance resources and fix the more severe fault first; par 154: An impact value equation or formula may assist in determining severity level, priority, presentation sequence, and/or the like.)

4. (Currently Amended) The monitoring system according to claim 1, wherein the event analysis section adjusts a parameter (#p; a number of panels affected) involved in the classification into the group (par 204: grouped as one alert indicating the number of panels), based on an operation made by an operator who satisfies a predetermined condition (par 151: a threshold of greater than 20% power loss may result in the presentation of both a burnt bypass diode fault and a weak panel fault).

5. The monitoring system according to claim 1, wherein the monitored system (PGS site) includes a plurality of service systems that provide a plurality of services, respectively, and (par 270: residential, commercial, VIP sites, sites at a particular region (e.g., California, bay-area, LA area).)
wherein the event analysis section is configured to classify a plurality of events occurring across different service systems into the same group (a PGS site comprising panels). (par 204: grouped as one alert indicating the number of panels)

Claim(s) 6 is/are rejected as being the apparatus implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 7 is/are rejected as being the method implemented by the system of claim(s) 1, and is/are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosharovsky et al. (US 20200127604 A1) in view of Tsao (US 20110066948 A1).

Kosharovsky discloses:
3. The monitoring system according to claim 1, wherein the notification section that includes the events classified into the group.
However, Kosharovsky does not explicitly disclose, while Tsao teaches:
displays the components of the monitored system in a form of a tree structure, and displays the group in such a manner that the group is associated with an uppermost node, in a tree, that includes the sub-groups. (fig 9: tree; par 28: A user can interactively click a system group node on the top level MLIL 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine monitoring a power generation system of Kosharovsky with monitoring the systems' network activities of Tsao. One of ordinary skill in the art would have been motivated to do so in order to “let one or multiple concurrent users simultaneously display, view & operate multi-layered item list from each of a single web-browser for corresponding resources such as… for multi-group, multi-layered provisioned systems in a virtual server or for various devices.” (Tsao: par 10)

Response to Remarks
The amendments overcome the objections/rejections to the claims under 101 software per se.

The amendments overcome the claim interpretation under 112(f) “step.”

Applicant's Remarks have been fully considered but they are not persuasive. 

Regarding the rejections under 101, the Remarks state, “an object of the present invention is to grasp a situation and to more quickly provide handling when a failure occurs in a monitored system (e.g., see Application at paragraph [0006]).” However, the examiner respectfully disagrees. Responding to a failure in a monitored system is hardly an improvement in the functioning of a computer. Although applicant has amended the claims to add aspects of prioritizing each groups by applying a coefficient obtained by a learning model to score said each group (“recites ‘how’ the invention is doing the ‘what’.”), prioritizing groups to notify events do not directly resolve a failure. In addition, “how” the invention is doing can be done with just pen and paper. Therefore, it is a mental process and not a practical application. 

Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Kosharovsky does not teach or suggest, “wherein the processor prioritizes each group among the groups by applying a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/KATHERINE LIN/Primary Examiner, Art Unit 2113